*1678Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered June 16, 2014 in a proceeding pursuant to Social Services Law § 384-b. The order revoked a suspended judgment and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order by which Family Court, inter alia, revoked a suspended judgment entered upon the father’s admission that he had abandoned the four children and terminated his parental rights. It is well established that, “[i]f the court determines by a preponderance of the evidence that there has been noncompliance with any of the terms of the suspended judgment, the court may revoke the suspended judgment and terminate parental rights” (Matter of Ronald O., 43 AD3d 1351, 1352 [2007]). Here, there is a sound and substantial basis in the record to support the court’s determination that the father failed to comply with the terms of the suspended judgment and that it is in the children’s best interests to terminate his parental rights (see Matter of Ramel H. [Tenese T.], 134 AD3d 1590, 1592 [2015]; Matter of Savanna G. [Danyelle M.], 118 AD3d 1482, 1483 [2014]).
Present— Centra, J.P., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.